Exhibit 10.33

2009 Grants

THE WESTERN UNION COMPANY

GRANT ACCEPTANCE AGREEMENT

Pursuant to The Western Union Company 2006 Long-Term Incentive Plan (the
“LTIP”),                     (“the Participant”) has been granted the
Performance Grant Award described below. Certain terms and conditions of the
Performance Grant Award are set forth immediately below in this Grant Acceptance
Agreement. Other terms and conditions are set forth in the Performance Grant
Award Agreement which is appended to this Grant Acceptance Agreement. The Grant
Acceptance Agreement and the Performance Grant Award Agreement are together the
“Agreement” which is made and entered into between The Western Union Company, a
Delaware corporation (“the Company”), and the Participant as of the Grant Date.
Capitalized terms not otherwise defined in this Grant Acceptance Agreement are
defined in the LTIP or the Performance Grant Award Agreement.

 

Grant Date:    February 17, 2009 Maximum Award:        % of the pool established
through which the Performance Grant Awards will be funded (the “Performance
Grant Funding Pool”) Performance Period:    January 1, 2009 – December 31, 2010
Performance Grant Funding Pool:    0.5% of Combined Consolidated Operating
Income for fiscal years 2009 and 2010 First Vesting Date:    December 31, 2010
(The Target Award shall become 50% vested) Second Vesting Date:    December 31,
2011 (The remaining 50% of the Target Award shall become vested)

The Participant acknowledges receipt of copies of the Performance Grant Award
Agreement, The Western Union Company Severance/Change in Control Policy
(Executive Committee Level) (the “Policy”) and the LTIP (which are incorporated
by reference and made a part hereof) and this Grant Acceptance Agreement and
agrees to abide by all of the terms and conditions of the Performance Grant
Award Agreement, the Policy and the LTIP.

In witness whereof, the parties have executed the Agreement as of             
    , 2009.

 

THE WESTERN UNION COMPANY, a Delaware corporation By:  

 

Name:  

 

Title:  

 

Agreed and Accepted:

 

 

Participant



--------------------------------------------------------------------------------

2009 Grants

PERFORMANCE GRANT AWARD AGREEMENT

THE WESTERN UNION COMPANY

2006 LONG-TERM INCENTIVE PLAN

The Western Union Company, a Delaware corporation (the “Company”), hereby grants
to                      (the “Participant”) as of February 17, 2009, pursuant to
the provisions of The Western Union Company 2006 Long-Term Incentive Plan (the
“LTIP”), a Performance Grant Award (the “Award”), upon and subject to the
restrictions, terms and conditions set forth in the LTIP and below. Capitalized
terms not defined herein shall have the meanings specified in the LTIP.

1. Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Participant shall accept this Agreement by executing the Grant
Acceptance Agreement and returning it to the Company at such time as shall be
satisfactory to the Company.

2. Vesting and Forfeiture.

2.1. Service Vesting Requirement. Subject to the satisfaction of the performance
vesting requirement set forth in the Grant Acceptance Agreement and subject to
the provisions governing the treatment of the Award upon a Change in Control as
set forth in Section 2.2 of the Agreement, the Award shall vest and become 50%
payable pursuant to the terms of the LTIP if the Participant remains in
continuous employment with the Company through December 31, 2010 (the “First
Vesting Date”) and the remaining 50% shall become payable pursuant to the terms
of the LTIP if the Participant remains in continuous employment with the Company
through December 31, 2011 (the “Second Vesting Date”). Except as otherwise
provided herein, (i) if the Participant’s employment by the Company terminates
prior to the First Vesting Date, the Participant shall forfeit all rights with
respect to the Award and the Award shall be cancelled by the Company or (ii) if
the Participant’s employment by the Company terminates prior to the Second
Vesting Date but after the First Vesting Date, the Participant shall only
forfeit all rights with respect to the remaining 50% of the Award and the
remaining 50% of the Award shall be cancelled by the Company.

2.2. Change in Control. In the event of a Change in Control, the Award payable
to the Participant shall be converted into restricted cash (representing only a
contingent, unfunded and unsecured obligation of the Company) (“Restricted
Cash”) as of the effective date of the Change of Control, such conversion to be
based upon target performance (as established by the Committee on the Grant
Date) if less than 50% of the performance period has elapsed as of the effective
date of the Change in Control, or based upon actual performance results as
determined by the Committee in its sole discretion if 50% or more of the
performance period has elapsed as of the effective date of the Change in
Control. If the Participant’s employment with the Company terminates for an
Eligible Termination Reason (as described in Section 5(b) of the Policy) during
the 24-month period beginning on the effective date of a Change in Control, such
Participant shall receive such Restricted Cash in a lump sum cash payment during
the period beginning on January 1 and ending on March 15 of the calendar year
immediately following the year in which the Participant’s employment terminates.
If the Participant’s employment with the Company does not terminate during the
24-month period beginning on the effective date of a Change in Control, such
Participant shall receive such Restricted Cash payment amount during the period
beginning on January 1 and ending on March 15 of the calendar year immediately
following the year in which the Second Vesting Date occurs.

 

1



--------------------------------------------------------------------------------

2.3. Termination by Reasons of Death or Disability. If the Participant’s
employment with the Company terminates by reason of death or Disability, the
Award shall be paid, to the extent earned, based on the actual results at the
end of the Performance Period (as determined by the Committee in its sole
discretion) to the Participant or the Participant’s executor, administrator,
legal representative, beneficiary or similar person (together, the
“Beneficiary”), as the case may be, as if the Participant had remained employed
with the Company through the Second Vesting Date. Notwithstanding anything
herein to the contrary, if a Participant or a Participant’s Beneficiary is
entitled to receive payment of an Award relating to a pending Performance Period
pursuant to this Section 2.3, such Participant or such Participant’s Beneficiary
shall receive such payment in a lump sum cash amount during the period beginning
on January 1 and ending on March 15 of the calendar year immediately after the
year in which the First Vesting Date occurs.

2.4. Termination by Reason Other Than Voluntary Termination by Participant,
Death, Disability or Cause. If the Participant’s employment with the Company
terminates for any reason, other than voluntary termination by Participant,
death, Disability or for Cause, and Section 2.2 does not apply, the Participant
shall be entitled to a prorated Award. Such prorated Award shall be equal to the
value of the Award at the end of the Performance Period based on the actual
performance results at the end of the Performance Period (as determined by the
Committee in its sole discretion) multiplied by a fraction, the numerator of
which shall equal the number of days such Participant was employed with the
Company during the Performance Period and the denominator of which shall equal
the number of days in the Performance Period. Notwithstanding anything herein to
the contrary, if a Participant is entitled to receive payment of a prorated
Award relating to a pending Performance Period pursuant to this Section 2.4,
such Participant shall receive such payment in a lump sum cash amount during the
period beginning on January 1 and ending on March 15 of the calendar year
immediately following the year in which the First Vesting Date occurs.

2.5. Termination by Reason of Voluntary Termination or Cause. If the
Participant’s employment with the Company is terminated voluntarily by the
Participant (except for an Eligible Termination Reason described in Section 5(b)
of the Policy) or is terminated by the Company for Cause, the Participant’s
Award that is unvested as of the date of termination, shall be immediately
forfeited.

3. Payment. Except as specifically provided otherwise in this Agreement, if the
Award has vested in accordance with the terms of this Agreement, the Participant
shall receive, during the period beginning on January 1 and ending on March 15
of the calendar year immediately following the year in which the First Vesting
Date occurs, a lump sum cash payment in an amount equal, as determined by the
Committee, to 50% of the amount of the Award which shall have vested as of such
First Vesting Date, and the Participant shall receive, during the period
beginning on January 1 and ending on March 15 of the calendar year immediately
following the year in which the Second Vesting Date occurs, a lump sum cash
payment from the Company in an amount equal, as determined by the Committee, to
50% of the remaining amount of the Award which shall have vested as of the
Second Vesting Date, both payments subject to the deduction of taxes and other
amounts pursuant to the LTIP, unless the Participant is eligible to and elects
to defer any such Award into The Western Union Company Supplemental Incentive
Savings Plan (“SISP”) by an election made no later than 6 months prior to end of
the performance period. All payments under this Agreement are intended to be
exempt from Section 409A of the Code as “short-term deferrals,” within the
meaning of Treasury regulations promulgated under Section 409A of the Code.

 

2



--------------------------------------------------------------------------------

4. Committee Discretion. Notwithstanding anything herein to the contrary, in all
cases, the Committee shall have the sole and absolute discretion, taking into
account such factors, including those described in Exhibit A hereto, as the
Committee deems appropriate, to determine the amount of the maximum Award
payable to the Participant or to decide that no payment shall be made.

5. Withholding. All Awards or payments under this Agreement are subject to
withholding of any federal, state, local or other income, social insurance,
payroll or other tax-related items which may be required to be withheld or paid
in connection with such award. At the election of the Participant, such
withholding obligations may be satisfied through a cash payment to the Company.

6. Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Participant give or be deemed to
give the Participant any right to continued employment by the Company, or any
Subsidiary or Affiliate of the Company.

7. Nontransferability of Award. The Award and any rights thereunder shall not be
transferable other than by will or the laws of descent and distribution or
pursuant to any beneficiary designation procedures as may be approved by the
Committee for such purpose. Except as permitted by the preceding sentence, the
Award shall not be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process. Upon any attempt by
the Participant to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all rights thereunder shall
immediately become null and void.

8. Agreement Subject to the LTIP. This Agreement is subject to the provisions of
the LTIP and the Policy and shall be interpreted in accordance therewith. The
Participant hereby acknowledges receipt of a copy of the LTIP and the Policy.

9. Meaning of Certain Terms. As used herein, employment by the Company shall
include employment by a Subsidiary or an Affiliate of the Company.

10. Administration. The authority to administer and interpret this Agreement
shall be vested in the Committee, and the Committee shall have all the powers
with respect to this Agreement as it has with respect to the LTIP. Any
interpretation, determination or other action made or taken by the Committee
regarding the LTIP or this Agreement shall be final, binding and conclusive.

11. Amendment and Termination. The Board or Committee may at any time amend or
terminate the LTIP, provided that, in the absence of consent to the amendment or
termination by the Participant, no such amendment or termination may impair the
rights of the Participant awarded hereunder.

 

3



--------------------------------------------------------------------------------

12. Special 409A Provisions. Notwithstanding any other provision of this
Agreement to the contrary, if any payment hereunder is subject to section 409A
of the Code and if such payment is to be paid on account of the Participant’s
separation from service (within the meaning of section 409A of the Code), if the
Participant is a specified employee (within the meaning of section 409A(a)(2)(B)
of the Code), and if any such payment otherwise is required to be made prior to
the first day of the seventh month following the Participant’s separation from
service, such payment shall be delayed until the first day of the seventh month
following the Participant’s separation from service. To the extent that any
payments or benefits under this Agreement are subject to section 409A of the
Code and are paid or provided on account of the Participant’s termination of
employment, the determination as to whether the Participant has had a
termination of employment (or separation from service) shall be made in
accordance with section 409A and the guidance issued thereunder.

13. Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not otherwise governed
by the laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to the
conflicts of laws principles.

14. Statute of Limitations. Any action, claim or lawsuit relating to this
Agreement must be filed no more than 6 months after the date of the employment
action that is the subject of the action, claim or lawsuit. The Participant
voluntarily waives any statute of limitations to the contrary.

 

THE WESTERN UNION COMPANY, a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

4